Name: Commission Regulation (EEC) No 425/92 of 21 February 1992 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community
 Type: Regulation
 Subject Matter: documentation;  plant product
 Date Published: nan

 22. 2. 92 Official Journal of the European Communities No L 47/ 11 COMMISSION REGULATION (EEC) No 425/92 of 21 February 1992 amending Regulation (EEC) No 1517/77 fixing the list of the various groups of hop varieties cultivated in the Community Whereas two varieties by the name of 'Triploid and Tutsham' are no longer cultivated in the Community ; whereas these varieties should be deleted from the Annex to Regulation (EEC) No 1517/77 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (l), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 1517/77 (3), as last amended by Regulation (EEC) No 328/91 (4), divides these varieties into the groups 'aromatic hops', 'bitter hops' and 'others' according to commercial practice in the Community and world hop markets on the basis of the final uses of the hops in brewing and by reference to common characteristics, with particular emphasis on the content of bitter and aromatic substances ; Whereas a new variety by the name of 'Hersbrucker Pure' has appeared on the Community market ; whereas the knowledge at present available of its characteristics and of its use in brewing indicates that it should be classified in the third group 'others' ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1517/77 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . 0 OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 169, 7. 7. 1977, p. 13 . (4) OJ No L 38, 12. 2. 1991 , p. 16. No L 47/12 Official Journal of the European Communities 22. 2. 92 ANNEX A. B. C. 1st Group : Aromatic hops 2nd Group : Bitter hops 3rd Group : Others Bramling Cross Brewers' Gold Hersbrucker Pure Challenger Bullion Kent Fino Alsacia Chinook Record Fuggles Galena Viking Goldings H-3 Leones Zenith Hallertauer H-7 Leones Hallertauer Tradition Hallertauer Magnum Hersbrucker Spat Keyworth's Midseason Huller Northdown Perle Northern Brewer Progress Nugget Saaz Omega Saxon Orion Spalter Target Spalter Select Yeoman Star Strisselspalt Sunshine Tardif de Bourgogne Tettnanger W.G.V.